Citation Nr: 1037579	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  05-21 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for hypertension, to 
include as secondary to a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to April 1991, 
March 1998 to April 1998, and June 1999 to August 1999, with 
additional periods of duty training in the National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Further development is needed on the claim of service connection 
for a psychiatric disorder.  Review of the record documents that 
the Veteran served in Kuwait in a hostile combat zone and that 
subsequent to that service, he began experiencing insomnia and 
panic attacks and his performance in the National Guard 
deteriorated.  See February 2000 VA treatment record (five month 
history of insomnia), January 2002 National Guard medical record 
(diagnosis of anxiety disorder); October 2002 Air Force 
memorandum.  

The record also documents that a private psychologist diagnosed 
the Veteran with generalized anxiety disorder with panic and 
posttraumatic stress disorder (PTSD) apparently based, at least 
in part, on his service in Kuwait.  See March 2005 Lone Mountain 
Institute report.  The psychologist's diagnoses have been 
contradicted by other medical records, however.  See, e.g., 
December 2005 and May 2006 VA treatment records.  Based on the 
resulting ambiguity as to the nature of the Veteran's 
psychological symptoms, the Board finds a VA examination is 
needed.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

Further development is also needed on the claim of service 
connection for hypertension.  Based on the evidence of elevated 
blood pressure readings during the first period of service (i.e. 
the readings indicative of diastolic pressure of higher than 80 
in May 1985, February and November 1986, January 1987, November 
1989, and May and October 1990), the Board finds an examination 
should be conducted and an opinion obtained to determine if the 
Veteran's hypertension onset in service.  Additionally, based on 
the Veteran's argument that his hypertension is secondary to his 
psychiatric disorder, the AMC should provide the Veteran notice 
of the provisions for secondary service connection and, if the 
AMC determines that service connection is warranted for a 
psychiatric disorder, the AMC should obtain an opinion as to 
whether the Veteran's hypertension was caused or aggravated by 
the service-connected psychiatric disorder.  See 38 U.S.C.A. § 
5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure all 
notification and development action 
required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  
Specifically, provide notice of the 
criteria for establishing secondary 
service connection.  

2.  The Veteran should also be asked about 
the existence of any outstanding VA, 
private, or Vet Center treatment records, 
and all reported treatment records should 
be requested.  

3.  After completion of the foregoing, 
schedule the Veteran for a VA psychiatric 
examination.  Prior to the examination, 
the AMC/RO must specify for the 
examiner whether the appellant served 
in a combat area and what non-combat 
area stressor or stressors that it has 
determined are established by the 
record, and the examiner must be 
instructed which of those events may be 
considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service. 

The claims file should be made available to 
the examiner for review.  

If PTSD is diagnosed, the examiner should 
specify (1) whether each alleged in-service 
stressor established by the evidence of 
record was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors 
sufficient to produce PTSD.

If the examination results in a psychiatric 
diagnosis other than PTSD, the examiner 
should offer an opinion as to the etiology 
of the non-PTSD psychiatric disorder, to 
include whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current psychiatric 
disorder, other than PTSD, onset in, was 
aggravated by, or was caused by active duty 
in  November 1984 to April 1991, March 1998 
to April 1998, or June 1999, to August 
1999, or a period of active duty training.  

A rationale for any opinion expressed 
should be provided.  

4.  Schedule the Veteran for an appropriate 
VA examination to determine the likely 
etiology of his hypertension.  The claims 
file should be made available to the 
examiner for review.  A rationale for any 
opinion expressed should be provided.  

(a) The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that the hypertension (i) 
onset in, (ii) was aggravated by, or (iii) 
was caused by active duty in November 1984 
to April 1991, March 1998 to April 1998, or 
June 1999, to August 1999, or a period of 
active duty training.  

(b) The examiner should also address 
whether it is at least as likely as not 
any currently diagnosed hypertension was 
caused or aggravated (i.e. permanently 
worsened) by the psychiatric disorder.  

The examiner is informed that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms, 
beyond its natural progression.  If 
aggravation is present, the physician 
should indicate, to the extent possible, 
the approximate level of severity of 
hypertension (i.e., a baseline) before the 
onset of the aggravation.

5.  Thereafter, readjudicate the 
appellant's claims of service connection 
for a psychiatric disorder, to include 
under the revised 38 C.F.R. § 3.304, and 
hypertension, on a secondary basis and 
aggravation.  If the benefits sought on 
appeal remain denied, the appellant should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


